Citation Nr: 0405839	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to a compensable evaluation for residuals of 
blast injury with scar, palmar aspect of right hand, status 
post fracture to right index, proximal phalanx with digital 
nerve lacerations.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1977 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO denied service connection for 
diabetes mellitus, Type II, and confirmed and continued a 10 
percent evaluation for hypertension and a noncompensable 
evaluation for residuals of blast injury with scar, palmar 
aspect of right hand, status post fracture to right index, 
proximal phalanx with digital nerve lacerations.

The veteran presented oral testimony at a personal hearing in 
June 2003 before the undersigned Veterans Law Judge.  

The issues of increased evaluation for hypertension and 
residuals of blast injury with scar, palmar aspect of right 
hand, status post fracture to right index, proximal phalanx 
with digital nerve lacerations will be discussed in the 
Remand portion of this decision.  The appeal on this issue is 
REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam and thus, is 
not presumed to have been exposed to a herbicide agent.

2.  There is no competent medical evidence of record that 
diabetes mellitus was manifested during the veteran's active 
military service or to a degree of 10 percent or more within 
one year of his discharge from such service, or that diabetes 
mellitus was otherwise related to the veteran's active 
military service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active military service, nor may diabetes mellitus 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  In this case, the 
veteran's claim was received after November 9, 2000.  
38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the January 2002 rating decision 
and an August 2002 Statement of the Case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  After the veteran filed his 
claim and prior to the initial decision by the agency of 
original jurisdiction, the veteran was specifically notified 
by letters dated in October 2001 that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim, of 
the evidence he needed to submit and the evidence received to 
support his claim.  He was advised that an examination would 
be scheduled for evaluation of his service-connected 
disabilities for which he was seeking an increased 
evaluation.  

Although the veteran was not specifically notified to submit 
any evidence in his possession that pertains to the claim 
this did not result in prejudicial error in this case.  
38 C.F.R. § 3.159(b) (2003).  He has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also presented 
testimony at a personal hearing and a copy of the hearing 
transcript was attached to the claims file.  In addition, at 
the hearing, the veteran was notified what was needed to 
substantiate his claim.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 60 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured the 
veteran's service medical records, VA clinical records, 
private medical records, Social Security Administration 
records and afforded the veteran a VA examination.  The 
veteran was also provided the opportunity to testify at a 
hearing before a Veterans Law Judge.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Certain chronic disabilities, such as diabetes mellitus, will 
be presumed to be related to service if manifested to a  
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002);  38 C.F.R. §§ 
3.307, 3.309 (2003). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD 214 shows that the veteran did not have 
Vietnam service during his period of active duty.  
Furthermore, neither the veteran nor his representative has 
alleged that he served in Vietnam or that he was exposed to 
herbicide agents.  The Board therefore concludes that there 
is no basis for finding that the veteran is entitled to  
presumptive service connection based on herbicide exposure.  
See 38 U.S.C.A. § 1116 (West 2002).

Service medical records do not contain a diagnosis of 
diabetes mellitus.  Laboratory testing shows a "Glu" 
reading of 88, with normal range shown as 65-110 on June 26, 
1978.  "Glu (Neo)" readings of 102 (entered by hand with a 
print out of 374 crossed out) on June 27, 1978, and 117 for 
on June 29, 1978 were shown with the normal range for a 
person under 50 years shown as 77-127.  The three lab slips 
were signed by the Chief of the Department of Pathology at 
Tripler AMC.  At the time of this testing in June 1978 the 
veteran was being evaluated for another disorder.  A glucose 
test result of 100 was shown on June 14, 1982.  At his July 
1983 separation examination, evaluation of his endocrine 
system was normal.  

At an October 1984 VA examination, a laboratory test result 
for glucose was 109 with the expected range shown as 70 to 
105.  There were no findings, diagnoses, or treatment of 
diabetes indicated at that time.  

Treatment records for the period from December 1992 to April 
2002 from Gilmore to include treatment records from Dr. R.T. 
show that in August 1998 when seen for a routine check-up it 
was noted that he had a history of diet controlled diabetes 
mellitus.  The impression was diet controlled non-insulin 
dependent diabetes mellitus.  The same diagnosis was made in 
November 1998.  In early 1999 he was prescribed medication 
for diabetes and in 2000 insulin was prescribed.  These 
records do not provide any medical evidence of a link to 
service.  

Treatment records received from Dr. H.R.T., Sr. for the 
period from January 2000 to August 2001 show the veteran was 
seen periodically for follow-up of his diabetes and other 
unrelated disorders.  These records do not provide medical 
evidence of a link to service.

VA outpatient treatment records show that the veteran was 
seen periodically for follow-up of his diabetes mellitus.  
Diabetes mellitus, Type II by history was included in the 
diagnoses at an August 2001 examination.  In August 2001 the 
veteran was seen at a VA nutrition clinic for diabetes 
mellitus and it was noted that he was a diabetic for three 
years.   

In various statements and testimony, the veteran testified 
that he was told his sugar was high in 1989 and he was 
supposed to watch it.  He further reported that he was 
prescribed medication for diabetes in 1992 at the Gilmore 
Primary Care Clinic.  He   contends that the June 29, 1978, 
result showed a borderline reading of 117 that should have 
been checked more closely, and the other June 27, 1978, had a 
very high reading that was crossed out and a hand written 
entry made, 374 to 102, which the veteran contends is very 
questionable and that if there were an error and the reading 
was changed it should have been signed and dated.  The 
evidence of record shows, however, that the reading the day 
before the contended questionable entry and a reading two 
days after were both within the normal range.  He contends 
that he should have been checked more frequently and that due 
to a delay in his diagnosis, he is now a Type II diabetic, 
insulin dependent, and unemployable.  However, while the 
veteran is competent as a lay person to report that on which 
he has personal knowledge, he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Layno v. Brown, 6 
Vet.  App. 465, 470 (1994); Grottveit v.  Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2  Vet. App. 492, 494 
(1992).  

Evidence of record first shows history of diabetes mellitus 
in 1998, approximately 15 years after discharge from service.  
There is no competent medical evidence of record that the 
labortary report findings on glucose in service were the 
first indications of diabetes.  Moreover, there is no 
competent medical evidence showing that the  veteran was 
diagnosed with diabetes during his period of active service, 
or within one year following separation from service for 
which presumptive service connection could have been 
available.  Moreover, the Board finds that there is no 
medical evidence linking the veteran's current diagnosis of 
diabetes to his active military service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's diabetes mellitus began 
during service or began within one year of service.  Thus, 
the veteran's claim for diabetes mellitus is denied.

ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.


REMAND

As noted above, under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

At his personal hearing in June 2003, the veteran testified 
that his service-connected hypertension had worsened.  He 
reported that his medication had been increased, he had 
spells of feeling lightheaded and dizzy and he had seen his 
private physician for an examination about two weeks prior to 
the hearing.  Additionally, the veteran testified that his 
private physician was also treating him for his service-
connected residuals of blast injury with scar, palmar aspect 
of right hand, status post fracture to right index, proximal 
phalanx with digital nerve lacerations.  The veteran 
testified that he had limited grasping, paresthesia, and pain 
in his finger and his and indicated that the veteran had 
arthritis in his hand.  At the time of the hearing, the 
veteran signed an authorization form for VA to secure the 
private medical records.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should use the VA 
authorization form of record to secure 
the private medical records regarding 
treatment for his hypertension and right 
finger/hand disorder as well as recent VA 
outpatient treatment records.

3.  After completion of # 1 and 2 above, 
the VBA AMC should schedule the veteran 
for a VA examination to evaluate the 
severity of his hypertension.  

4.  After completion of # 1 and 2 above, 
the VBA AMC should schedule the veteran 
for VA orthopedic, neurological, and scar 
examinations to evaluate the severity of 
his residuals of blast injury with scar, 
palmar aspect of right hand, status post 
fracture to right index, proximal phalanx 
with digital nerve lacerations.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.   After reviewing the record 
and examining the veteran, the orthopedic  
examiner should provide an opinion as to 
the affect of the veteran's service-
connected blast injury on the use of the 
veteran's right index finger and hand.  
The examiner should provide ranges of 
motion of the right hand and index 
finger.  The examiner should address the 
evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
The neurological examiner should 
determine the extent of the digital nerve 
lacerations and the affect on the use of 
the right index finger.  
The scar examiner should determine the 
affect of the scar on the veteran's hand.   
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of whether 
separate evaluations are necessary for 
the veteran's residuals of blast injury 
with scar, palmar aspect of right hand, 
status post fracture to right index, 
proximal phalanx with digital nerve 
lacerations.   If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



